Title: Advice of Council concerning Money Collected by Sampson Mathews, 14 June 1780
From: Jefferson, Thomas
To: 



In Council June 14. 1780.

  The board are of opinion that Colo. Sampson Matthews having acted as their agent in receiving the money borrowed from the  people, the lenders are in no wise concerned or to be affected by whatever happened to the money after they paid it to Colo. Matthews; and therefore clearly that the lenders are entitled to loan office certificates. Mr. Sinclair’s letter of May the 21st. is an acknolegement that he had received the money from Colo. Matthews and so far clears Colo. Matthews and leaves the dispute only between Sinclair and Tandy. It should seem therefore proper that the money should be charged by the Auditors to one or both of these gentlemen, who should be called on to account for it, and failing, that it should be referred to the General court for decision in due course of law whether these gentlemen have been guilty of such negligence as will charge them in law with the money lost.
The board conceive their interference at present to be not strictly within their line, but that it rests with the Auditors and treasurer to determine how they will proceed. They are induced to give their opinion from a sense of the meritorious motives which induced the lenders (who are said to be farmers, not monied men) to supply monies to their country in the hour of her distress, and from reflection on the discouragements which would follow on all future applications to the people, were the miscarriages which happen in other hands to bring loss on them.

Th: Jefferson

